A default is considered intentional when a party takes no steps to vacate it until after judgment has been entered against him (see Roussodimou v Zafiriadis, 238 AD2d 568, 569 [1997]). Despite having been afforded ample opportunity to avoid the entry of default judgment, plaintiffs failed to demonstrate either a reasonable excuse for their default or a meritorious defense to the counterclaims asserted by defendants (see Granibras Granitos Brasileiros, Ltda. v Farber, 34 AD3d 230 [2006]).
Under the circumstances, this appeal is frivolous. Sanctions should be imposed, and the responding defendants should be reimbursed for their reasonable expenses and attorney fees incurred on this appeal (see Tsabbar v Auld, 26 AD3d 233 [2006]).
We have considered plaintiffs’ remaining arguments and find them without merit. Concur—Lippman, P.J., Gonzalez, Nardelli, Buckley and Acosta, JJ.